SUMMARY ORDER
Petitioner Usman Yousaf, a native of Kuwait, and a citizen of Kuwait and Pakistan, seeks review of a January 31, 2008, 2008 WL 486930, BIA order affirming the Immigration Judge’s (“LJ”) March 9, 2006 decision denying his motion for a continuance and ordering him removed. On appeal, Yousaf contends, inter alia, that the BIA abused its discretion in not granting him a continuance pending the outcome of the 1-130 petition that his second wife filed on his behalf. We assume the parties’ familiarity with the facts of the case, its procedural history, and the scope of the issues on appeal.
While this petition for review was pending, the Court was informed that the Department of Homeland Security Bureau of U.S. Citizenship and Immigration Services (“DHS”) granted the relevant 1-130 petition in this case. Since oral argument in this case, DHS has reconsidered Petitioner’s ease and decided not to revoke the approved 1-130 visa petition. Additionally, DHS has declined Petitioner’s request to join in a motion to reopen his removal proceedings, but recognizes that Petitioner can request that the BIA sua sponte reopen his immigration proceedings. (Respondent’s Status Report, Jan. 27, 2009)
Accordingly, the Court will hold this matter in abatement provided that Petitioner files a motion for sua sponte reopening of his case within one month of the date of this order. If Petitioner tiles such a motion with the BIA, the Court will continue to hold this matter in abatement until the BIA decides whether it will sua sponte reopen Petitioner’s removal proceedings. We instruct both parties to notify the Court within one month of the date of this order as to whether Petitioner has filed such a motion with the BIA. If Petitioner files a motion for sua sponte reopening, we instruct both parties to notify the Court whether the BIA has granted or denied such a motion promptly following the BIA’s decision.
*429The petition for review is HELD IN ABATEMENT in accordance with this order.